ALEXANDER, Justice.
This suit was brought by Mrs. Mattie E. Griffin against the Home Benefit Association, a local mutual aid association, to recover on a benefit certificate issued on the life of her husband, John Barnard Griffin. The insurance association alleged that the insured had committed suicide, in violation of the terms of the certificate. The jury found in favor of the plaintiff, and the defendant sued out this writ of error.
Plaintiff in error contends that the
finding of the jury that the insured did not commit suicide is' contrary to the undisputed and overwhelming weight of the evidence. The record discloses that there was substantial dispute in the evidence on this issue, and in view thereof and in view of the. presumption against suicide, we do not feel at liberty to disturb the findings of the jury in favor of the defendant in error on such issue.. United Fidelity Life Ins. Co. v. Adair (Tex.Civ.App.) 29 S.W. (2d) 940; Id. (Tex.Com.App.) 29 S.W. (2d) 944; American Life Ins. Co. v. Moynahan (Tex.Civ.App.) 36 S.W. (2d) 555; Federal Life Insurance Co. v. Thornton (Tex.Civ.App.) 21 S.W. (2d) 352; Home Benefit Association v. Briggs (Tex.Civ.App.) 61 S.W. (2d) 867.
The court did not err in refusing to allow the defendant to prove that the insured’s brother had committed suicide three or four years prior to the date of the death of the insured.
The judgment of the trial court is affirmed.